Citation Nr: 1452310	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Harry Binder of National Veterans Disability Advocates


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1992 to January 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).   

Although the appellant requested to be afforded with a hearing before the Board on his June 2012 VA Form 9, he later indicated that he no longer wanted a Board hearing in a letter from his representative received in October 2014. In consideration of the foregoing, the Veteran's hearing request is withdrawn. 
38 C.F.R. § 20.704(e) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on VA's paperless systems, "Virtual VA" and Veterans Benefits Management System (VBMS), to insure a total review of the evidence.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current low back disability is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability has been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Based on MRIs taken in February 2008 and April 2008, the Veteran has been diagnosed with disc herniations of the L4-L5, spondylosis, and degenerative disc disease.  As such the first element of service connection is established. 

A review of the Veteran's service treatment records revealed two sick call visits related to lumbar strain of the low back after lifting weights in May 1993 while on active duty.  Therefore, the second element of service connection is met.  

The question remains whether a medical nexus exists between the Veteran's current low back disability and his service.  The Board considered two medical opinions of record.  The most recent was provided in October 2014 by Dr. J. J. a private physician who, after a review of the Veteran's medical records, opined that "the record reflects an early injury consistent with his current condition.  He has advanced degeneration of the L4/L5 disc.  It is more likely this injury began during military service." 

The second, and oldest, examination was conducted in April 2009 by a VA examiner.  The examiner opined that "it is less likely than not that [the Veteran's] present back condition is related to his low back pain that he felt in the military." The rationale provided was that the Veteran was only seen one time in May 1993 and experienced improvement the following day, and was not seen and/or treated for his back throughout the remainder of service.  

The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the October 2014 private physician's opinion to be at least as probative as the April 2009 VA examiner's opinion. Both physicians reviewed the claims file and provided rationales to support their conclusions.  Accordingly, the Board finds that the medical evidence in this case is, at minimum, in equipoise regarding the question of whether the Veteran's current low back disability is related to his military service.  As such, the Veteran is afforded the benefit-of-the-doubt and his claim for service connection is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With the claim on appeal granted in full, any deficiency regarding the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a low back disability is granted, subject to the regulations applicable to the payment of monetary benefits



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


